Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 16, 2020

The Court of Appeals hereby passes the following order:

A20A0864. TENET HEALTHSYTEM GB, INC. et al. v. SPALDING COUNTY,
    GEORGIA.

      Tenet HealthSystem GB, Inc. d/b/a Spalding Regional Medical Center, Inc. and
Atlanta Medical Center, Inc. (collectively, the Plaintiffs) sued Spalding County to
recover payment for medical care rendered to inmates of the county jail. Spalding
County filed a motion to dismiss, which the trial court granted in part and denied in
part. The Plaintiffs appeal this ruling. We, however, lack jurisdiction.
      “In a case involving multiple parties or multiple claims, a decision adjudicating
fewer than all the claims or the rights and liabilities of [fewer] than all the parties is
not a final judgment.” Johnson v. Hosp. Corp. of America, 192 Ga. App. 628, 629
(385 SE2d 731) (1989) (punctuation omitted). Under such circumstances, there must
be either an express determination that there is no just reason for delay under OCGA
§ 9-11-54 (b) or compliance with the interlocutory appeal requirements of OCGA §
5-6-34 (b). See id. Where neither code section is followed, the appeal is premature
and must be dismissed. Id.
      Here, the trial court neither dismissed all claims against Spalding County nor
directed entry of judgment under OCGA § 9-11-54 (b). In order to appeal, the
Plaintiffs were thus required to follow the interlocutory appeal procedures, which
include obtaining a certificate of immediate review from the trial court. See OCGA
§ 5-6-34 (b); Boyd v. State, 191 Ga. App. 435, 435 (383 SE2d 906) (1989). The
Plaintiffs’ failure to do so deprives us of jurisdiction over this appeal, which is hereby
DISMISSED. See Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996).

                                   Court of Appeals of the State of Georgia
                                          Clerk’s Office, Atlanta,____________________
                                                                    01/16/2020
                                          I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                   , Clerk.